Mr. Nathan Charles c/o Stacey Witherell, Empl. Srvs. Mgr. Human Resources Department 500 West Markham, Suite 130 W Little Rock, Arkansas 72201
Dear Mr. Charles:
I am writing in response to your request, made pursuant to A.C.A. § 25-19-105(c)(3)(B) regarding the release of certain records under the Arkansas Freedom of Information Act ("FOIA"), A.C.A. §§25-19-101 through -109 (Repl. 2002  Supp. 2005). Your request comes in the wake of another request from an applicant for the position of the City of Little Rock's Environmental Compliance Engineer for various application documents relating to competing candidates for the position — a group I understand includes yourself. Specifically, you have asked me "to confirm the interpretation of the Custodian . . . whether this information is releasable and what information is going to be released."
I am attaching for your information Ark. Op. Att'y Gen. No.2006-193, in which I set forth the standard the custodian should apply in determining what information to release in response to the competing candidate's request. You have attached to your request an e-mail from the custodian informing you of her intention to release your "application documents." Not having been provided the records, I can do no more than echo my previous conclusion that "documents related to applications for employment are open to public inspection and copying under the FOIA, with any necessary redactions for information shielded from public disclosure, such as social security numbers and home addresses."
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh
Enclosure